Citation Nr: 0029504	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  99-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Salt 
Lake City, Utah.


FINDING OF FACT

Chronic bilateral defective hearing is shown to have been 
present during the veteran's period of active military 
service.


CONCLUSION OF LAW

Chronic bilateral defective hearing was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000)


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of service medical examinations in May 1957, July 
1959, and June 1960, the veteran gave a history of "running 
ears."  On two of those occasions, in May 1957 and July 1959, 
physical examination of the veteran's ears was within normal 
limits, and hearing for both the whispered and spoken voice 
was 15/15 bilaterally.

In correspondence from the veteran dated in early September 
1960, it was noted that the "deck department" and the 
"gunnery department" were in good condition.

In correspondence from the veteran's Commanding Officer dated 
in early February 1961, it was noted that, in late October 
1960, the veteran's ship conducted gunnery exercises, and in 
early January 1961, completed the competitive gunnery year.  
Additionally noted was that gunnery "E" was awarded "Mount 
Number 31" for its excellent performance during one of those 
exercises.  Reportedly, the veteran's performance of duty as 
gunnery officer was "directly responsible" for the 
aforementioned results.

In a service clinical record of mid-May 1967, it was noted 
that an annual physical examination was conducted on that 
date, which found the veteran to be "physically qualified to 
perform all the duties of his rank at sea and on foreign 
shores."  Among the defects noted was a compound fracture of 
the veteran's right ankle, post-traumatic arthritis of the 
right ankle, and "decreased auditory acuity in the higher 
frequencies, bilaterally."

In a service clinical record of early December 1967, it was 
noted that the veteran was suffering from "otitis" of the 
auditory canal of his right ear.

In a service clinical record of early May 1968, it was noted 
that an annual physical examination had been conducted on 
that date, and found the veteran to be "physically qualified 
to perform all the duties of his rank at sea and on foreign 
shores."  Defects noted were post-traumatic arthritis of the 
left ankle, and a bilateral high frequency hearing loss "on 
audiometer test."

In August 1969, a VA general medical examination was 
accomplished.  At the time of that examination, the veteran's 
ears were described as "normal."  The veteran's hearing was 
described as 20/20 in each ear, and no hearing loss was 
noted.

During the course of VA outpatient treatment in late November 
1997, the veteran complained of increasing difficulty hearing 
bilaterally, and, in particular, in his right ear.  According 
to the veteran, he had been experiencing such problems since 
the time "when he was a gunnery officer in the service."  On 
physical examination, there was evidence of slightly 
decreased auditory acuity, somewhat worse on the right than 
the left, as measured by whispers "and finger rubs."  The 
clinical impression was decreased auditory acuity.

In early December 1997, a VA audiometric examination was 
accomplished.  At the time of examination, the veteran gave a 
history of progressive bilateral hearing loss of more than 
20 years' duration.  The veteran gave further history of 
noise exposure in the military, and denied significant 
exposure as a civilian.  Audiometric examination revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
250
500
1,000
1,500
2,000
3,000
4,000
8,000
RIGHT
     
0
     
0
      
5
    
25
    
30
    
65
    
80
    
70
LEFT
     
5
     
0
      
5
    
15
    
45
    
55
    
65
    
65

Speech discrimination ability was 92 percent in the veteran's 
right ear, and 96 percent in the veteran's left ear.  The 
pertinent diagnosis was mild to severe sensorineural hearing 
loss in the right ear, with a moderate to moderately severe 
sensorineural hearing loss in the left ear at 2,000 Hertz and 
above.

VA outpatient treatment records covering the period between 
December 1997 and February 1998 reveal that the veteran was 
seen on a number of occasions for hearing aid evaluation.

At the time of a VA audiometric examination in August 1998, 
it was noted that the veteran was being seen for a "six-month 
followup."  Reportedly, the veteran had not been utilizing 
his left hearing aid "very much," due to the fact that many 
sounds were "uncomfortable."  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
250
500
1,000
1,500
2,000
3,000
4,000
8,000
RIGHT
     
0
     
0
    
10
    
20
    
30
    
60
    
70
    
75
LEFT
   15
     
5
      
5
    
20
    
55
    
60
    
65
    
80

Speech recognition ability was 88 percent in the veteran's 
right ear, and 92 percent in the veteran's left ear.  The 
clinical assessment was of a mild to severe sensorineural 
hearing loss in the right ear in the frequency range from 
2,000 Hertz and above, and a moderate to severe sensorineural 
hearing loss in the left ear in that same frequency range.  
Speech discrimination scores bilaterally were described as 
good.

At the time of a subsequent VA audiometric examination in 
February 1999, it was noted that the veteran was once again 
being seen for a six-month checkup.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
250
500
1,000
1,500
2,000
3,000
4,000
8,000
RIGHT
   10
    
10
    
10
    
20
    
25
    
50
    
65
    
75
LEFT
   10
      
5
    
10
    
20
    
55
    
55
    
65
    
75

Speech recognition was 96 percent in the veteran's right ear, 
and 92 percent in the left ear.  Noted at the time of 
examination was that the veteran had experienced "essentially 
no change" bilaterally for either pure tone thresholds or 
discrimination scores.  Further noted was that the veteran 
had normal hearing in his right ear through 2,000 Hertz, with 
a moderate to severe sensorineural hearing loss in the 
frequency range from 3,000 Hertz and above.  The veteran's 
left ear showed normal hearing through 1,500 Hertz, with a 
moderate to severe sensorineural hearing loss in the 
frequency range from 2,000 Hertz and above.  At the time of 
examination, the veteran's speech discrimination scores were 
excellent bilaterally at his most comfortable listening 
levels.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In the present case, it is true that on no occasion in 
service were there reported pure tone air conduction 
thresholds in excess of 25 decibels, indicative of the 
presence of defective hearing.  See Hensley v. Brown, 
5 Vet. App. 155 (1993).  However, on at least two occasions 
in service, specifically, in May 1967, and once again in May 
1968, there was noted the presence of decreased auditory 
acuity bilaterally in the higher frequencies.  While on VA 
general medical examination in August 1969, no hearing loss 
was in evidence, during the course of VA outpatient treatment 
in December 1997, the veteran gave a history of progressive 
hearing loss of more than 20 years' duration.  Audiometric 
examination conducted at that time showed clear evidence of 
"hearing loss disability" as defined by VA law and 
regulation.  38 C.F.R. § 3.385 (1999).  Subsequent VA 
audiometric examinations in August 1998 and February 1999 
served only to confirm the presence of such "hearing loss 
disability" in both of the veteran's ears.

The Board concedes that, to date, the veteran has not 
undergone an official VA audiometric examination for 
compensation purposes.  Nonetheless, given his confirmed 
inservice exposure to noise at hazardous levels, and evidence 
of high frequency hearing loss both in service, and 
thereafter, the Board is of the opinion that such "hearing 
loss disability" as the veteran currently suffers had its 
origin during his period of active military service.  
Accordingly, a grant of service connection for bilateral 
defective hearing is in order.


ORDER

Service connection for bilateral defective hearing is 
granted.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals






- 7 -



- 1 -


